Citation Nr: 9935370	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  94-21 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1. Entitlement to service connection for sinusitis.

2. Entitlement to service connection for bronchitis.

3. Entitlement to service connection for a bladder disorder.

4. Entitlement to an increased disability evaluation for 
schizophrenia, currently evaluated as 30 percent 
disabling.

5. Entitlement to an increased disability evaluation for 
arthritis of the cervical spine, currently evaluated as 20 
percent disabling.

6. Entitlement to an increased disability evaluation for 
postoperative osteoarthritis, left shoulder, currently 
evaluated as 20 percent disabling.

7. Entitlement to an increased disability evaluation for 
arthritis of the right shoulder, currently evaluated as 10 
percent disabling.

8. Entitlement to special monthly compensation for aid and 
attendance or housebound benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from July 1975 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the San Juan, Puerto 
Rico, Department of Veterans Affairs (VA) Regional Office 
(RO).



FINDINGS OF FACT

1. There is no competent evidence of record to establish the 
presence of sinusitis which is related to service or any 
incident therein.

2. There is no competent evidence of record to establish the 
presence of chronic bronchitis which is related to service 
or any other service-connected disability.

3. There is no competent evidence of record to establish the 
presence of a bladder disorder which is related to service 
or a service-connected disability.

4. The appellant's schizophrenia is manifested by complaints 
of depression and irritability and is productive of very 
strong somatization tendencies which accompany the 
histrionic characteristics of her personality.  She was 
oriented to person, place and time with a constricted 
affect, mildly depressed mood, adequate memory, fair 
judgment, preserved intellectual functioning and 
superficial insight.

5. The appellant's cervical spine disorder is manifested by 
complaints of cervical pain with radiation to the 
posterior shoulders and is productive of forward flexion, 
extension, and lateral flexion to 10 degrees; rotation to 
20 degrees with pain on motion and degenerative joint 
disease of the cervical spine associated with narrowing of 
the C5-C6 and C6-C7 disc spaces on x-ray examination.

6. The appellant's left shoulder disorder is manifested by 
abduction and flexion to 85 degrees with no joint 
instability or swelling but severe crepitation and pain on 
motion and tenderness to palpation and degenerative joint 
disease associated with soft tissue calcifications by x-
ray examination.

7. The appellant's right shoulder disorder is manifested by 
abduction and flexion to 85 degrees with no joint 
instability or swelling but severe crepitation and pain on 
motion and tenderness to palpation and moderate 
degenerative joint disease on x-ray examination.

8. The appellant has not been shown to be bedridden but 
requires assistance in getting dressed and bathing and has 
difficulty in ambulation due to her nonservice-connected 
carpal tunnel syndrome.  She also can attend to the wants 
of nature without the care and assistance of another 
person on a regular basis.

9. The appellant does not have a single service-connected 
disability rated at the 100 percent level nor has she been 
shown to be substantially confined to her home by reason 
of her service-connected disabilities.



CONCLUSIONS OF LAW

1. The claims for service connection for sinusitis, chronic 
bronchitis and a bladder disorder are not well grounded.  
38 U.S.C.A. § 5107(a)(West 1991).

2. The criteria for a disability evaluation in excess of 30 
percent for schizophrenia are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, Diagnostic Code 9205 (1996 & 1999).

3. The criteria for a 40 percent disability evaluation for 
arthritis of the cervical spine are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, Diagnostic Codes 5003-5292 (1999).

4. The criteria for a disability evaluation in excess of 20 
percent for postoperative osteoarthritis, left shoulder 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic Code 
5201 (1999).

5. The criteria for a 20 percent disability evaluation for 
arthritis of the right shoulder are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, Diagnostic Codes 5201-5003 (1999).

6. The criteria for special monthly compensation benefits 
based on the need for regular aid and attendance have not 
been met.  38 U.S.C.A. § 1114(l) (West 1991); 38 C.F.R. 
§§ 3.350(b), 3.352 (1999).

7. The criteria for special monthly compensation benefits 
based on account of being housebound have not been met.  
38 U.S.C.A. §§ 1114(s), 5107(b) (West 1991); 38 C.F.R. 
§ 3.350(i) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well Grounded Claims

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Id.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; see Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of well grounded claims for service connection for 
sinusitis, chronic bronchitis and a bladder disorder.  As 
noted above, to meet the requirement of a well grounded claim 
such to allow for analysis of the merits of the claim for 
service connection, there must be medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown supra.

In this case, the record does not reflect current diagnoses 
of either sinusitis or chronic bronchitis which have been 
related by competent evidence to the appellant's period of 
service.  Furthermore, while the appellant was treated on one 
occasion during service for an acute urinary tract infection, 
there was no additional treatment noted, and on Medical Board 
examination in November 1976 no genitourinary abnormalities 
were found.  The first post-service evidence regarding the 
presence of a genitourinary disorder was in 1980, when the 
appellant was hospitalized for complaints of incontinence.  
On hospital admission, the appellant reported a two year 
history of symptoms.  There were no findings to relate the 
appellant's incontinence in 1980 to the acute infection 
treated during service, nor is there any additional competent 
evidence of record to relate the presence of any current 
genitourinary/bladder disorder to the appellant's service or 
a service-connected disability.

In view of the above, and the lack of any additional 
competent evidence to the contrary, the Board finds that the 
appellant has not submitted evidence which is sufficient to 
meet the threshold pleading requirement of a well grounded 
claim such to allow for consideration of these claims on 
their merits.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence and 
relationship between any disability and her service or a 
service-connected disability are found to be inherently 
incredible when viewed in the context of the total record.  
While the appellant may be competent to offer evidence 
regarding symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), 
she is not competent to diagnose the presence of a current 
disability or to relate the presence of any current 
disability to any particular event or period of time.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

The Board has carefully considered the appellant's statements 
and contentions with respect to her claims for service 
connection; however, through these statements alone, she 
cannot meet the burden imposed by section 5107(a) merely by 
presenting lay beliefs as to his current diagnosis and it's 
relationship to service because his current diagnosis and 
it's relationship to any causative factor or other 
disability, as noted above, is a medical conclusion and lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet.App. 492 (1992).  Consequently, lay 
assertions of medical etiology or diagnosis cannot constitute 
evidence to render a claim well grounded under section 
5107(a).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
claims are not well grounded, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not put VA on notice 
of the existence of any additional evidence that, if 
submitted, could make her claims well grounded.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).

II.  Increased Disability Evaluations

Initially, the Board notes that the appellant's claims for 
increased disability evaluations for her service-connected 
disabilities are well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  Her assertions regarding an increase in 
severity of these disorders is deemed to be sufficient to 
render the claims plausible.  See e.g. Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating). 

Schizophrenia

During the pendency of this appeal, the applicable rating 
criteria for mental disorders, 38 C.F.R. § 4.125 et seq., was 
amended effective November 7th, 1996.  See 61 Fed. Reg. 
52,695 (October 8, 1996).  Pursuant to VAOPGCPREC 11-97, 
where a regulation is amended during the pendency of an 
appeal to the Board, the Board must first determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation, and, if it is, the Board must apply the 
more favorable provision.  See Dudnick v. Brown, 9 Vet.App. 
397 (1996)(per curiam); Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  After review of the applicable criteria, the Board 
finds no substantive difference in the result of this 
decision between the original regulation, pre-November 7th, 
1996 (old) and the amended version, post-November 7th, 1996 
(new).  Accordingly, the appellant's claim will be evaluated 
pursuant to both the old and the new criteria.

Pursuant to the criteria in effect prior to November 7th, 
1996, to establish entitlement to a 100 percent disability 
evaluation there must be active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability.  Where 
there is lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability, a 70 
percent evaluation is warranted.  A 50 percent evaluation is 
warranted where there is a considerable impairment of social 
and industrial adaptability.  38 C.F.R. Part 4, Diagnostic 
Code 9205 (1996).

Under the revised criteria, a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is appropriate where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  To establish entitlement to a 50 percent 
evaluation, there must be occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9204-9434 
(1998).

After careful review of the entire evidence of record and the 
history of the appellant's psychiatric disability, the Board 
concludes that the record does not demonstrate findings to 
meet the criteria for the next higher disability evaluation 
for the appellant's psychiatric disability under either the 
pre-November 7th, 1996 (old) criteria or the post-November 
7th, 1996 (new) criteria.  

In reaching this conclusion, the Board has undertaken a 
comprehensive review of the record in order to ensure an 
accurate identification of the level of disability 
attributable to the service-connected psychiatric disorder.  
Careful consideration has been given to the history of the 
appellant's psychiatric disability; however, the regulations 
do not give past medical reports precedence over the current 
medical findings.  Where an increase in the disability rating 
is at issue, the present level of the veteran's disability is 
the primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  In reaching the above conclusion, the Board places 
particular emphasis upon the findings noted on the VA 
psychiatric examination conducted in November 1997.

While the appellant has argued that her psychiatric disorder 
has increased in severity, the objective medical evidence of 
record fails to support these contentions.  Although she was 
noted to have reported complaints of depression and was 
considered to be verborrheic on VA psychiatric examination in 
November 1977, she was alert, aware of the interview 
situation, relevant and coherent.  The examiner commented 
that she had a very strong histrionic personality 
characteristic and that she reported a multiplicity of 
somatic complaints and impairments.  It was further noted 
that, while she was not actually delusional or hallucinating, 
she might at some point have some kind of hallucinatory 
experience.  Her affect was considered to be somewhat 
constricted and her mood was mildly depressed.  She was 
oriented to person, place and time and her memory was 
adequate.  Intellectual functioning was maintained and 
judgment was fair with very superficial insight.  The 
diagnosis was schizophrenic disorder in remission of acute 
psychotic symptoms with depression and somatization.  The 
Axis V Global Assessment of Functioning (GAF) score was 60-
65, representative of moderate to mild symptoms.

The remainder of the competent medical evidence of record is 
essentially consistent with the findings noted above 

In weighing the evidence of record, the Board finds that the 
record does not demonstrate the requisite findings to support 
an increased evaluation for schizophrenia to the 50 percent 
level.  While the severity of the appellant's psychiatric 
disorder is acknowledged, the Board concludes that a no 
higher than the assigned 30 percent evaluation is 
appropriate.  The appellant's level of functioning as found 
by the VA psychiatrist in November 1997 was reflected by the 
GAF score between 60 and 65.  A score of 60 is representative 
of moderate symptoms and a score of 65 is representative of 
moderate to mild symptoms.  In this case, the appellant's 
psychiatric symptomatology as summarized above, is deemed to 
be no more than moderate in nature.  In this regard, the 
Board notes that the VA examiner in November 1997, indicated 
in her diagnosis that the appellant's psychiatric disorder 
was in a state of remission.  A mild to moderate disability, 
as identified above, is not found to equate to a considerable 
social and industrial impairment for a 50 percent evaluation 
under the old criteria.  Nor does the appellant's psychiatric 
symptomatology approximate a level of occupational and social 
impairment with symptoms such as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

In view of the above and the absence of any additional 
evidence to establish that the appellant's psychiatric 
disorder has increased in severity as contrasted with 
periodic acute exacerbations, entitlement to an increased 
disability evaluation is not warranted.

Arthritis of the Cervical Spine

The appellant's arthritis of the cervical spine is currently 
evaluated pursuant to Diagnostic Codes 5003 and 5290.  Code 
5003 provides that degenerative arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
in noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent disability evaluation.  
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups warrants a 10 percent disability 
evaluation. 

The appellant's cervical spine disability is currently 
evaluated at the 20 percent level based upon a moderate 
limitation of motion under Code 5292.  To establish 
entitlement to an increased disability evaluation under Code 
5292, there must be evidence of a severe limitation of 
cervical spine motion.  After review of the evidence of 
record, and the findings noted on VA examination in June 
1998, the undersigned concludes that entitlement to a 40 
percent disability evaluation for arthritis of the cervical 
spine is warranted.  

On VA examination in June 1998, the appellant reported 
complaints of severe cervical pain with radiation to her 
shoulders.  On physical examination, cervical spine range of 
motion was forward flexion, extension and lateral flexion to 
10 degrees.  Rotation was to 20 degrees, bilaterally.  There 
was severe tenderness to palpation around the soft structures 
of the cervical spine and there was severe objective painful 
motion in all movements.  The diagnosis was degenerative 
arthritis of the cervical spine associated with narrowing of 
C5-C6 and C6-C7 on x-ray examination.

In view of the above and in the absence of any evidence to 
the contrary, entitlement to a 40 percent evaluation for 
arthritis of the cervical spine based upon a severe 
limitation of motion is warranted.  In reaching this 
conclusion, the Board notes that alternate Diagnostic Codes 
have been considered regarding entitlement to an evaluation 
in excess of 40 percent.  However, the record does not 
document the presence of residuals of a fractured vertebra, 
cervical ankylosis or cervical intervertebral disc syndrome 
attributable to the service-connected arthritis for 
evaluation pursuant to Codes 5285, 5286 and 5293.  

Postoperative Arthritis of the Left Shoulder; Arthritis of 
the Right Shoulder

The appellant's shoulder disabilities are currently evaluated 
as degenerative arthritis pursuant to Code 5003.  The left 
shoulder disorder is rated as traumatic arthritis pursuant to 
Code 5010, which provides that arthritis due to trauma, 
substantiated by x-ray findings is to be rated as 
degenerative arthritis.  The appellant's right shoulder 
disorder is rated as degenerative arthritis.  As noted above, 
Code 5003 provides that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
in noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent disability evaluation.  
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups warrants a 10 percent disability 
evaluation. 

In this instance, Code 5201 regarding limitation of motion of 
the arm is for application.  Pursuant to Code 5201, where arm 
motion is limited to the shoulder level, a 20 percent 
evaluation is warranted.  Where there is limitation midway 
between the side and the shoulder level, a 30 percent 
evaluation is warranted for the major side and 20 percent is 
warranted for the minor side.  Where the limitation is to 25 
degrees from the side a 40 percent evaluation is warranted 
for the major side and a 30 percent evaluation is warranted 
for the minor side.

Left Shoulder

The appellant's left shoulder disorder (her major side) is 
currently evaluated at the 20 percent level based upon 
limitation of shoulder motion.  After careful review of the 
evidence of record, the Board concludes that entitlement to 
an increased disability evaluation for arthritis of the left 
shoulder is not warranted.  Although she reported complaints 
of pain in her shoulder, described as burning in nature and 
radiating to her elbow on VA examination in June 1998, she 
demonstrated abduction and flexion to 85 degrees, which is 
essentially motion to the shoulder level and consistent with 
the current 20 percent evaluation.  There was no swelling or 
instability of the joint area although severe tenderness to 
palpation was noted around all soft tissue structures of the 
shoulder.  The examiner further commented that there was 
"severe painful motion" from the first degree to the last 
degree of the range of motion and the diagnosis was 
degenerative joint disease of the left shoulder associated 
with soft tissue calcifications by x-ray.  There is no 
additional evidence of record to establish that the 
appellant's left shoulder arthritis limits her range of 
motion beyond that identified above. 

In reaching the above conclusion, the Board has considered 
all potentially applicable Diagnostic Codes.  However, the 
evidence of record does not document the presence of 
ankylosis of the scapulohumeral articulation or impairment of 
the humerus attributable to the service-connected 
postoperative arthritis of the left shoulder such to warrant 
evaluation pursuant to Codes 5200 or 5202.

Furthermore, the Board has considered the application of 38 
C.F.R. § 4.40 regarding functional loss due to joint pain on 
use or during flare-ups, and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination, or pain on movement of 
a joint.  See DeLuca v. Brown, 8 Vet. App. 202, 203 (1995); 
see also Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) 
(sections 4.40 and 4.45 of 38 C.F.R. make clear that pain must 
be considered capable of producing compensable disability of 
the joints) and Quarles v. Derwinski, 3 Vet. App. 129, 139-40 
(1992) (Board's failure to consider section 4.40 was improper 
when that regulation had been made potentially applicable 
through assertions and issues raised in record).  In this 
regard, the Board finds that while the appellant has reported 
complaints of pain, these complaints of pain do not warrant an 
increased rating under 38 C.F.R. §§ 4.40 and 4.45 because a 
preponderance of the medical evidence does not substantiate 
additional range-of-motion loss in the left shoulder due to 
pain attributable to the service-connected arthritis, on use 
or during flare-ups, or due to weakened movement, excess 
fatigability, or incoordination.  

Given the medical findings of record which do not reflect 
range of motion deficits beyond the requirements for ratings 
in excess of those found above, the Board concludes that a 
preponderance of the evidence is against a finding of 
"additional functional loss" due to limitation of motion in 
the shoulders caused by pain complaints.  Consequently, the 
benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) is 
not for application in this case as the evidence for and 
against the claim is clearly not in equipoise.  Cf. Williams 
(Willie) v. Brown, 4 Vet. App. 270, 273-74 (1993).  In this 
case, for the reasons stated, the Board finds that a 
preponderance of the evidence is against the appellant's 
claim.  

Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Accordingly, entitlement to an increased disability evaluation 
for postoperative arthritis of the left shoulder is not 
warranted.


Right Shoulder

The appellant's right shoulder disorder is currently 
evaluated as 10 percent disabling on the basis of arthritis 
with limited motion under Codes 5003-5201.  However, after 
review of the evidence of record, the Board concludes that 
entitlement to a 20 percent evaluation pursuant to Code 5201 
based upon limitation of arm motion is warranted.  On VA 
examination in May 1998, the right shoulder range of motion 
was abduction and flexion to 85 degrees, or essentially to 
the shoulder level.  It was further noted that there was 
severe tenderness to palpation around all soft tissue 
structures of the shoulder and severe crepitation on motion.  
The examiner further commented that there was severe painful 
motion from the first degree to the last degree of the range 
of motion.  

While entitlement to a 20 percent evaluation for arthritis of 
the right shoulder is warranted, entitlement to an evaluation 
in excess of 20 percent pursuant to Code 5201 has not been 
shown.  Furthermore, the Board has considered all other 
potentially applicable Codes with regard to an evaluation in 
excess of 20 percent.  However, the record does not document 
the presence of ankylosis of the scapulohumeral articulation 
or impairment of the humerus attributable to the service-
connected postoperative arthritis of the left shoulder such 
to warrant evaluation pursuant to Codes 5200 or 5202.

Special Monthly Compensation-Aid and Attendance, Housebound 
Benefits

Special monthly compensation benefits are payable to a 
veteran who needs regular aid and attendance.  38 U.S.C.A. 
§ 1114(k)-(s); 38 C.F.R. § 3.350.  A veteran is in need of 
regular aid and attendance if he is helpless or is so nearly 
helpless as to require the regular aid and attendance of 
another person.  The criteria for establishing the need for 
aid and attendance include anatomical loss or loss of use of 
one or more extremities; consideration of whether the veteran 
is blind or is so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 
whether the veteran is a patient in a nursing home because of 
mental or physical incapacity; or whether the evidence 
establishes a factual need for aid and attendance or 
"permanently bedridden" status under the criteria set forth 
in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).

Under the provisions of the aforementioned section 3.352(a), 
the criteria include the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances with the aid of 
another; inability to feed himself; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect himself 
from hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
under this section.  For the purposes of this section, 
"bedridden" constitutes a condition which through its 
essential character actually requires that an individual 
remain in bed.  The fact that the veteran has voluntarily 
taken to bed or that a physician has prescribed bedrest for a 
lesser or greater portion of the day will not suffice.  It is 
only necessary that the evidence establish he is so helpless 
as to need regular aid and attendance not that there be a 
constant need.

Although the veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the United States Court of 
Appeals for Veterans Claims has held that it is logical to 
infer there is a threshold requirement that "at least one of 
the enumerated factors be present."  See Turco v. Brown, 9 
Vet. App. 222, 224 (1996).

Special monthly compensation also is payable where the 
veteran has a single service-connected disability rated as 
100 percent and, (1) he or she has additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) he or she is 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350(i).

In this case, contentions have been advanced to the effect 
that the appellant is in need of regular aid and attendance 
and/or is housebound.  It is alleged that she cannot manage 
on her own, that she requires the use of a wheelchair, and 
that, in general, she is desperately in need of help because 
her physical disabilities impair her ability to adequately 
care for herself.

After review of the evidence of record, and the VA Aid and 
Attendance examination reports dated in November 1997, as 
well as May and June 1998, the Board concludes that 
entitlement to additional compensation on the basis of need 
for aid and attendance or due to housebound status has not 
been established.  

The Board recognizes the severity of the appellant's service-
connected disabilities and their impact upon her daily life; 
however, the criteria for granting special monthly 
compensation benefits for regular aid and attendance are 
quite specific.  The medical findings reported on VA 
examination in November 1997 and May and June 1998 did not, 
in substance, reflect the finding that the appellant was 
bedridden or that she was unable to take care of her personal 
needs (dressing, bathing, going to the bathroom, eating) on a 
regular basis.

These reports reflect that the appellant received assistance 
from her niece in dressing and bathing and that while she was 
able to walk without assistance in her home, she was 
considered to be essentially wheelchair bound.  It was noted 
that she paid a woman from the neighborhood to come to her 
home once a week to clean and allegedly give her a complete 
bath.  She reported that she was able to stand up from the 
wheelchair and transfer to the bed or to the toilet walking 
slowly, almost sliding on the floor.  In May 1998, the VA 
examiner commented that she was unable to use a walker due to 
nonservice-connected carpal tunnel syndrome of the wrists and 
concluded that she was able to walk without attendance and 
had no loss of use of her lower extremities.  

It was further noted that she was competent for VA purposes 
and on VA psychiatric examination in November 1997.  The VA 
psychiatrist indicated that the appellant was not in need of 
aid and attendance based upon her psychiatric disability.  

While the appellant was noted to use a wheelchair, the 
medical evidence does not establish that she requires the 
frequent need of adjustment of a special prosthetic or 
orthopedic appliance which by reason of her service-connected 
disorders cannot be done without the aid of another.  
Additionally, as noted above, it is not shown that she has a 
mental or physical impairment which requires assistance on a 
regular basis to protect herself from hazards or dangers 
incident to her daily environment.  

In view of these findings, the Board concludes that the 
appellant has not shown the need for regular assistance of 
others to protect herself from any hazards or dangers of her 
present living arrangement such to meet the criteria under 38 
C.F.R. § 3.352. 

Moreover, the appellant has not contended or demonstrated 
that she has a visual impairment or that she is a patient 
living in a nursing home.  The elements regarding anatomical 
loss or loss of use of one or more extremities are not 
germane to the facts of this case.

As noted above, the criteria for regular aid and attendance 
contemplate the need for regular personal health care 
services.  For the reasons stated above, the appellant's 
service-connected disabilities, although highly rated, are 
not shown by the evidence to debilitate her to such an extent 
that she requires the regular aid and attendance of another 
person as specified by the criteria in 38 C.F.R. § 3.352(a).  
Accordingly, the appellant does not qualify for special 
monthly compensation based on the need for regular aid and 
attendance.

With respect to housebound benefits, the appellant does not 
meet the threshold criteria of having a single service-
connected disability rated as 100 percent disabling.  
Furthermore, on a factual basis, the evidence of record does 
not establish that the appellant is permanently housebound by 
reason of her service-connected disabilities.  Accordingly, 
entitlement to special monthly compensation on the basis of 
being housebound is not warranted.


ORDER

The claims for service connection for sinusitis, chronic 
bronchitis and a bladder disorder are not well grounded and 
are denied.

A disability evaluation in excess of 30 percent for 
schizophrenia is denied.

A 40 percent disability evaluation for arthritis of the 
cervical spine is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

A disability evaluation in excess of 20 percent for 
postoperative arthritis of the left shoulder is denied.

A 20 percent disability evaluation for arthritis of the right 
shoulder is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

Special monthly compensation for aid and attendance and/or 
housebound benefits is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

